Title: To James Madison from James Maury, 26 September 1793
From: Maury, James
To: Madison, James


Dear Sir,Liverpool 26 Septr 1793
It is long since I had this pleasure. With this you have the review of last month, in which I wish you may find Something entertaining. It is with great anxiety we Wait Intelligence from America subsequent to your being informed of the Instructions from this Government to their Cruizers. Many of our Vessells have been Captured & brought in—principally from the Suspicion of there being French property on Board: but the process in the Court of Admiralty is not ended in any case, where the captured have defended themselves.
As to the Contest on the Continent; I refer you to the News papers. Today there are some Accounts of considerable Advantages gained by the Antirevolutionists, which, in some Measure, counterbalance those lately obtained over the combined Armies before Dunkirk—where the Carnage has been dreadful. By this Days accounts vast Bodies of the Convention Troops were collecting in the Neighbourhood of Toulon in order to recover that place. This Great people united among themselves would be equal to all their Enemies at least.
The Glimmering of a Rupture with the United States aided by some other Circumstances have lately mended the Article of Tobaccoe a little. I have availed of it by disposing of some of your’s which had remained on hand since last year. I am with particular Esteem & Regard dr Sir Yr most obt Servant
James Maury
3 ⅌ Ct Consols 74 & a fraction
Exchange with paris 8 5/8d Sterg
for 3 It Tournuis
Say 8 5/8d Sterg for 3 Livres assignats
